       Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 1 of 16


                IN THE UNITED STATES DISTRICT COURT
                      FOR DISTRICT OF MONTANA

IN THE MATTER OF THE
SEARCH OF CELLULAR
TELEPHONE:

DEVICE #2: LG Cellular phone,
IMEI:357021098754646,                     Case No.

CURRENTLY LOCATED AT 2970
KING A VENUE WEST, BILLINGS,
MONTANA




                     AFFIDAVIT IN SUPPORT OF AN
                   APPLICATION UNDER RULE 41 FOR
                   AWARRANT TO SEARCH AND SEIZE

      I, Jeremy Crowther, being first duly sworn, hereby depose and state as

follows:


                INTRODUCTION AND AGENT BACKGROUND


           1.   I make this affidavit in support of an application under Rule 41 of

   the Federal Rules of Criminal Procedure for a search warrant authorizing the

   examination of property; DEVICE #2: LG Cellular phone, IMEI:

   357021098754646 which is currently in law enforcement possession and more
    Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 2 of 16


particularly described in Attachment A, and the extraction from that property of

electronically stored information as described in Attachment B.


      2. I am a Special Agent of the United States Drug Enforcement

Administration (DEA) and an "investigative or law enforcement officer" within

the meaning of Section 2510(7) of Title 18, United States Code, that is, an

officer of the United States who is empowered by law to conduct investigations

of, and to make arrests for, offenses enumerated in Section 2516 of Title 18.


      3. I am a "federal law enforcement officer" within the meaning of

Federal Rule of Criminal Procedure 41(a)(2)(C). I, have been a Special Agent

with the Drug Enforcement Administration since 2018. I am currently assigned

to the Billings Resident Office (BRO) working with EMHIDTA. My current

official duties as a Special Agent include, but are not limited to, the

investigation of drug trafficking, money laundering, and complex conspiracies.

I have conducted or participated in surveillance, the execution of search

warrants, debriefings of witnesses, informants, and defendants, and reviews of

taped conversations.

      4. Through my training, education, and experience, I have become

familiar with the manner in which drug traffickers and money launderers

conduct their operations, including but not limited to, their methods of

                                        2
    Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 3 of 16



importing and distributing controlled substances, use of telecommunication

devices to include cellular telephones, computers and other such devices, use of

counter surveillance techniques, and use of numerical codes and coded and/or

cryptic language, words, and references to conduct their transactions. Also, I

have testified in federal judicial proceedings. I have been involved in the

debriefing of defendants, witnesses and informants, and others who know about

the distribution and transportation of controlled substances, money laundering,

and the concealment of proceeds derived from drug trafficking. Further, I have

conducted or participated in physical surveillance, electronic surveillance,

undercover transactions, and the execution of arrest and search warrants in

numerous drug investigations. Prior to my current assignment with the DEA, I

was employed by the Salt Lake City Police Department (SLCPD) in Salt Lake

City, UT for eleven years. During my eleven years with the SLCPD I worked in

different assignments including as a Detective, School Resource Officer, and

Patrol Officer.

      5.     The information in this Affidavit is based upon my own personal

knowledge, as well as information received from witnesses and other law

enforcement sources. Because this Affidavit is made for the limited purpose of

establishing probable cause to search the two (2) mobile devices listed below, I


                                       3
    Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 4 of 16



have not recited each and every fact known to me as a result of the investigation

described below.




     IDENTIFICATION OF THE DEVICES TO BE EXAMINED


      6.     The property to be searched is a LG Cellular phone, IMEi:

357021098754646, hereinafter referred to as "Device #2". Device #2 is

currently located at 2970 King Avenue West, Billings, Montana.


      7.     The applied-for warrant would authorize the forensic examination

of the Device #2 for the purpose of identifying electronically stored data

particularly described in Attachment B.




                            PROBABLE CAUSE


      8.     I am familiar with the ways in which drug traffickers conduct their

business, including, but not limited to, their methods of transporting and

distributing narcotics, their use of traditional mobile telephones, direct connect

mobile telephones, and their use of numerical codes and code words to conduct

transactions. I am also familiar with the ways in which drug traffickers and


                                       4
    Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 5 of 16



people associated with drug traffickers use mobile telephones and the various

functions and applications of mobile telephones such as sending, receiving and

storing emails; sending, receiving and storing text messages, which is

commonly referred to as short message system (SMS), to communicate with

each other concerning their criminal activity and events surrounding their

criminal activity. I also know that drug traffickers use their mobile telephones

to store information and data such as names, addresses and telephone numbers

of co-conspirators; calendar information including dates, entries and notations

of events and circumstances concerning their criminal activity; and audio and

video files of events associated with their criminal ·activity.


      9.     I know, based upon my training and experience, that drug

trafficking and money laundering organizations routinely utilize several

operational techniques. These practices are designed and implemented to

achieve two paramount goals: first, the successful facilitation of the

organization's illegal activities which consists of the distribution of controlled

substances and the subsequent repatriation of the proceeds of that illegal

activity; and secondly, minimizing the exposure of organizational members,

particularly those operating in management roles, from investigation and

prosecution by law enforcement.


                                        5
    Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 6 of 16



      10.    As a result of my training and experience, I am familiar with how

various drugs are used and the typical distribution and trafficking methods used

by drug dealers and traffickers. In addition, I am also familiar with the typical

methods used by traffickers to "courier" and clandestinely transport controlled

substances. Based on my experience, I know that drug dealers frequently use

mobile telephones and the functions and applications of mobile telephones to

contact each other and/or their co-conspirators to arrange for the distribution of

narcotics and collection of the proceeds from the sale of narcotics.


      11.    The Drug Enforcement Administration (DEA) and Russell Country

Drug Task Force (RCDTF) HIDTA are conducting a criminal investigation

into Ebony TAFOYA (herein referred to as TAFOYA) and her involvement in

the James MCPHAIL Drug Trafficking Organization regarding possible

violations of21 U.S.C. §§ 841(a)(l) and 846.

      12.    James MCPHAIL is a known drug dealer in the Great Falls, MT

area. MCPHAIL is currently incarnated in the Montana State Prison (MSP) in

Deer Lodge, MT. MCPHAIL has an extensive criminal history including

possession of dangerous drugs, and distribution of dangerous drugs.

      13.    On July 10, 2019, at approximately 5:30.p.m., Drug Enforcement

Administration (DEA), Special Agent (SA) Jeremy Crowther, and Montana


                                       6
    Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 7 of 16



Department Of Corrections (DOC) Investigator Robert Leonard, debriefed a

Confidential Source (CS) about the drug trafficking activities of Ebony

TAFOYA and James MCPHAIL. According to the CS, MCPHAIL utilizes

associates and friends outside the correctional center to obtain and sell drugs

both inside the correctional center, and outside of it. The CS stated that

MCPHAIL utilizes Ebony TAFOYA to bring methamphetamine and marijuana

from California, to different areas of Montana. The CS also mentioned that

MCPHAIL utilizes other people to bring large loads of marijuana to sell in

Montana.

      14.    The first time the CS met TAFOYA, TAFOYA brought a pound of

OG Kush marijuana, and the CS purchased one pound of OG Kush for

$2,000.00. The CS purchased two more pounds of marijuana from TAFOYA.

The CS purchased marijuana one time in the parking lot of the Holiday Inn in

Great Falls, MT. The other time the marijuana was purchased at the Rocker Inn

outside of Rocker, MT.

       15.   TAFOYA brought the CS a pound of methamphetamine three

times over a 6 months period, beginning February 2018 to June 2018. The

methamphetamine was always vacuum sealed, and had no identifiable

markings. The methamphetamine was always very high quality according to the

CS. The CS stated that the last time TAFOYA brought methamphetamine the
                                       7
    Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 8 of 16



CS did not pay TAFOYA back. The CS currently owes $3,000.00 to MCHPAIL

and TAFOYA. The CS explained that he/she attempted to pay TAFOYA back

but she stopped communicating with him/her.

      16.    On November 15, 2018, Ebony TAFOYA was stopped by

Montana Highway Patrol (MHP) Trooper Kilpela on interstate 90 in Stillwater

County. TAFOYA was a passenger in the vehicle. Trooper Kilpela developed

probable cause the vehicle was transporting illegal drugs. Trooper Kilpela

deployed his K9 Mika who alerted near the driver's side sliding door of the

vehicle. A Montana State Search Warrant was obtained, during the execution of

the search warrant approximately 1 pound of methamphetamine, and a small

amount of marijuana was located. The CS explained to investigators that

TAFOYA was bringing methamphetamine and marijuana under the direction of

James MCPHAIL.

      17.   On August 14, 2019, Ebony TAFOYA contacted the CS several

times and asked the CS if the CS, "wanted to babysit 8 kids". According to the

CS this is code talk between the CS and TAFOYA. "8 kids" means that

TAFOYA was offering the CS 8 ounces of methamphetamine.

      18.   On August 16, 2019, Ebony TAFOYA contacted the CS and

advised the CS, that TAFOYA would be driving down to see the CS. On

August 16, 2019, the CS, DEA SA Jeremy Crowther, and RCDTF HIDTA
                                      8
    Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 9 of 16



coordinated a plan to purchase 8 ounces of methamphetamine from Ebony

TAFOYA. On August 16, 2019, the CS met Ebony TAFOYA outside a bar in

Great Falls, MT. TAFOYA provided the CS with approximately 8.5 ounces of

suspected methamphetamine. After the deal, the CS met with Great Falls

HIDTA and turned approximately 240 grams of a white crystal like substance

to RCDTF HIDTA. RCDTF HIDTA sent the suspected methamphetamine to

SA Jeremy Crowther, who sent the substance to a DEA drug lab for testing.

      19.    Ebony TAFOYA was in contact with the CS on August 22, 2019.

They briefly discussed in code that the CS owes TAFOYA $700.00 per ounce

for a total of $5,600.00 dollars for the approximately 8.5 ounces of

methamphetamine that TAFOYA gave the CS on August 16, 2019. They

discussed setting up another deal the next week for more meth.

      20.    On August 27, 2019, Ebony TAFOYA met with the CS in Great

Falls, MT. The CS had contacted TAFOYA earlier in the day and they arranged

to meet in the evening of August 27, 2019. The CS met TAFOYA, and

TAFOYA gave the CS approximately 4 ounces of methamphetamine. During

this meeting they discussed setting up another meeting in about a week for a

pound ofmeth.

      21.    SA Crowther obtained a search warrant for GPS location on

TAFOYA's cell phone. TAFOYA had traveled from California to Las Vegas,
                                      9
   Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 10 of 16



NV, to Midvale Utah. On September 06, 2019, Salt Lake City DO, TFO

Brummer observed Ebony TAFOYA at 669 3rd St, Midvale UT. TFO Brummer

observed a rental vehicle bearing AZ license plate CEJ2953 leave the residence.

TFO Brummer observed someone who appeared to be Ebony TAFOYA driving

the vehicle. The cell phone was turned off and SA Crowther was not able to

monitor TAFOYA' s movement.

      22.   SA Crowther called Idaho Falls and listed the AZ plate CEJ2953

into their license plate reader. On September 06, 2019, the vehicle was observed

driving Northbound on I-15 by the Idaho Falls license plate reader. SA

Crowther coordinated with Montana Highway Patrol (MHP) to conduct a traffic

stop once the vehicle came into Montana. On September 06, 2019, Montana

Highway Patrol conducted a traffic stop on Ebony TAFOYA. TAFOYA was

taken into custody and found to be in possession of approximately 922.8 grams

ofmethamphetamine. TAFOYA had hidden the methamphetamine on her body.

Approximately 518 grams of methamphetamine was located around her

stomach using a belly band. After being taken to the Butte Silver Bow detention

facility Corrections Officer House located approximately 404.8 grams of

methamphetamine in TAFOYA's bra and chest area.

      23.   Ebony TAFOYA had Device 2 with her in the vehicle when she

was stopped by Montana Highway Patrol.
                                     10
    Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 11 of 16



      24.       Investigators know that drug traffickers frequently use mobile

devices such as cellular phones to coordinate their activities. Investigators

believe that a search of Device #2 will provide further evidence of violations of

federal statutes.




                                TECHNICAL TERMS


       25.      Based on my training and experience, I use the following technical

terms to convey the following meanings:


       a. Wireless telephone: A wireless telephone (or mobile telephone, or

             cellular telephone) is a handheld wireless device used for voice and

             data communication through radio signals. These telephones send

             signals through networks of transmitter/receivers, enabling

             communication with other wireless telephones or traditional "land

             line" telephones. A wireless telephone usually contains a "call log,"

             which records the telephone number, date, and time of calls made to

             and from the phone. In addition to enabling voice communications,

             wireless telephones offer a broad range of capabilities. These

             capabilities include: storing names and phone numbers in electronic

             "address books;" sending, receiving, and storing text messages and e-
                                         ll
   Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 12 of 16



            mail; taking, sending, receiving, and storing still photographs and

            moving video; storing and playing back audio files; storing dates,

            appointments, and other information on personal calendars; and

            accessing and downloading information from the Internet. Wireless

            telephones may also include global positioning system ("GPS")

            technology for determining the location of the device.


      26.      Based on my training, experience, and research, I know that these

Devices have capabilities that allow them to serve as a wireless telephone,

digital camera, portable media player, GPS navigation device, and PDA. In my

training and experience, examining data stored on devices of this type can

uncover, among other things, evidence that reveals or suggests who possessed

or used the device.




       ELECTRONIC STORAGE AND FORENSIC ANALYSIS


      27.      Based on my knowledge, training, and experience, I know that

electronic devices can store information for long periods of time. Similarly,

things that have been viewed via the Internet are typically stored for some




                                        12
   Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 13 of 16



period of time on the device. This information can sometimes be recovered

with forensics tools.


      28.      Forensic evidence. As further described in Attachment B, this

application seeks permission to locate not only electronically stored information

that might serve as direct evidence of the crimes described on the warrant, but

also forensic evidence that establishes how the Device was used, the purpose of

its use, who used it, and when. There is probable cause to believe that this

forensic electronic evidence might be on the Device because:


      a. Data on the storage medium can provide evidence of a file that was

            once on the storage medium but has since been deleted or edited, or of

            a deleted portion of a file (such as a paragraph that has been deleted

            from a word processing file).


      b. Forensic evidence on a device can also indicate who has used or

            controlled the device. This "user attribution" evidence is analogous to

            the search for "indicia of occupancy" while executing a search

            warrant at a residence.


      c. A person with appropriate familiarity with how an electronic device

            works may, after examining this forensic evidence in its proper


                                        13
   Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 14 of 16



            context, be able to draw conclusions about how electronic devices

            were used, the purpose of their use, who used them, and when.


      d. The process of identifying the exact electronically stored information

            on a storage medium that are necessary to draw an accurate

            conclusion is a dynamic process. Electronic evidence is not always

            data that can be merely reviewed by a review team and passed along

            to investigators. Whether data stored on a computer is evidence may

            depend on other information stored on the computer and the

            application of knowledge about how a computer behaves. Therefore,

            contextual information necessary to understand other evidence also

            falls within the scope of the warrant.


      e. Further, in finding evidence of how a device was used, the purpose of

            its use, who used it, and when, sometimes it is necessary to establish

            that a particular thing is not present on a storage medium.


      29.      Nature of examination. Based on the foregoing, and consistent

with Rule 41(e)(2)(B), the warrant I am applying for would permit the

examination of the device consistent with the warrant. The examination may

require authorities to employ techniques, including but not limited to computer-

assisted scans of the entire medium, that might expose many parts of the device
                                         14
   Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 15 of 16



to human inspection in order to determine whether it is evidence as described

by the warrant.


      30.    Manner of execution. Because this warrant seeks only permission

to examine Device #2, which is already in law enforcement's possession, the

execution of this warrant does not involve the physical intrusion onto a premise.

Consequently, I submit there is reasonable cause for the Court to authorize

execution of the warrant at any time in the day or night.




                              CONCLUSION


      31.    I submit that this affidavit supports probable cause for a search

warrant authorizing the examination of Device #2 described in Attachment A to

search for the items described in Attachment B.


                                        Respectfully submitted,


                                        Jer~my Erowthe~
                                        Special Agent
                                        Drug Enforcement Administration


   Subscribed and sworn before me on the } l,'D- day of September, 2019.



                                      15
Case 2:19-mj-00006-KLD Document 1-1 Filed 09/16/19 Page 16 of 16




~Jdiw
United States Magistrate Judge




                                 16
